OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
             OFFIO!@\lso3lLlSi8HiA8@)LST^TioN^^i^         MS E83.iP>OSTAGE»PITNEY BOWES
             STATE OF TEXAS                   °w
             PENALTY FOR                ..'
                                                              ZIP 78701
             PRIVATE USE                                      02   1W
                                                              0001401623 MAY. 20. 2015

 5/15/2015                      •::.,         . - «
 LOCK, DANIEL ROBERT Tr. Ct. No. 97-780-K277%'^                 WR-83,294-01
 On this day, the application for 11.07 Writ, of Habfe^QSp^&taas been received
 and presented to the Court.
                                                                       *&
                                                              fyfyfibeilAcosta, Clerk

                                                                          TDC#811059        \


                               HOUSTON, TX 77002




N3B   77002                                                                               vv'-